




EXHIBIT 10(iii)(A)(2)


SECOND AMENDMENT TO
THE INTERPUBLIC GROUP OF COMPANIES
EMPLOYEE STOCK PURCHASE PLAN (2006)


WHEREAS, Section 17 of The Interpublic Group of Companies Employee Stock
Purchase Plan (2006) (the “Plan”) authorizes the Management and Human Resources
Committee (the “MHRC”) of The Interpublic Group of Companies, Inc. (the
“Corporation”) to adopt any amendment to the Plan that, in the opinion of the
MHRC, would not have an MFI (as defined in the Plan); and
WHEREAS, the MHRC wishes to amend the Plan to allow the General Counsel to
designate subsidiaries of the Corporation whose employees may participate in the
Plan; and
WHEREAS, the MHRC has determined that this amendment will not have an MFI;
NOW THEREFORE BE IT RESOLVED, that, effective immediately, Section 2 of the Plan
(“Eligibility”) is amended to read in its entirety as follows:
2. Eligibility: All employees of the Corporation and any subsidiaries designated
by the Committee shall be eligible to participate in the Plan. In addition,
employees of any subsidiary designated by the MHRC or General Counsel of the
Corporation (each as described in Section 17) shall be eligible to participate
in the Plan, provided that the MHRC or General Counsel has determined that
extending eligibility to such subsidiary will not have an MFI. In each case,
participation in the Plan shall be subject to such rules as the Committee may
prescribe from time to time, which rules, however, shall neither permit nor deny
participation in the Plan contrary to the requirements of the Code (including,
but not limited to, Section 423(b)(3), (4) and (8) thereof) and the regulations
promulgated thereunder. Unless the Committee determines otherwise, the following
employees shall not be eligible to participate in an offering:
(a)
employees who were not employed by the Corporation or one of its subsidiaries on
the Eligibility Date,

(b)
employees whose customary employment on the Date of Offering is 20 hours or less
per week, and

(c)
employees whose customary employment on the Date of Offering is for not more
than 5 months in any calendar year.

Notwithstanding the foregoing, no employee may be granted an option to purchase
IPG stock under an offering if such employee, immediately after the option is
granted, owns 5% or more of the total combined voting power or value of all
classes of stock of the Corporation or its subsidiaries. For purposes of the
preceding sentence, the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of an individual, and stock that an employee may
purchase under outstanding options shall be treated as stock owned by the
employee.
                
*        *        *        *










--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the MHRC (comprised of the undersigned executives of the
Corporation) has caused this instrument to be executed this 29th day of March,
2013.




/s/ Michael Roth
Michael Roth
Chairman and Chief Executive Officer


/s/ Frank Mergenthaler
Frank Mergenthaler
Executive Vice President and Chief Financial Officer


/s/ Philippe Krakowsky
Philippe Krakowsky
Executive Vice President, Chief Strategy and Talent Officer


/s/ Andrew Bonzani
Andrew Bonzani
Senior Vice President, General Counsel and Secretary




